—Order, Supreme Court, Bronx County (Alan Saks, J.), entered January 19, 1999, which, in an action for medical malpractice, denied defendant physician’s motion pursuant to CPLR 510 (3) to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The motion was properly denied for failure to demonstrate how the three nonparty physicians identified by defendant as prospective witnesses would be inconvenienced by a trial in Bronx County. On a motion such as this, little, if any, consideration is to be given to the convenience of employees of defendant hospital (see, Herrera v St. Luke’s/Roosevelt Hosp. Ctr., 224 AD2d 323; Barbot v Nagabushana, 235 AD2d 289). In any event, the motion was untimely (CPLR 511 [a]; see, Schwarz v Erpf Estate, 232 AD2d 316). Concur — Ellerin, P. J., Rosenberger, Buckley and Friedman, JJ.